DETAILED ACTION
This office action is responsive to communication(s) filed on 9/21/2020
Any citation of the instant specification is as published in US Patent Application Publication 20210019921.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claims Status
Claims 1-19 are pending and are currently being examined. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 10-15 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Date; Yoshihiro et al. (hereinafter Date – US 20090237523 A1).

Independent Claim 1:
Date teaches An image processing device comprising:
a display processing unit that performs highlighting (emphasizing) processing on a basis of an edge component detected by using an image signal; (¶ 52 and 57 and fig. 2, apparatus 100 generates a peaking signal; ¶ 2, “peaking” emphasizes edge portion of an image that is displayed)
and a processing area setting unit that sets at least a size or a position of a processing target area on which the highlighting processing is performed. (Abstract and ¶¶ 25 and 151, operation section accepting a designated target area for contour correction, and the control section generating position information corresponding to the designated target area, see ¶ 22; ¶ 88, Contour correction refers to emphasizing/highlighting the contour, which is highlighting based on an edge component)

Independent Claims 18 and 19:
Claim(s) 18 and 19 are directed to a method accomplished by the device in claim 1, and a software program executable to accomplish the functions of the device in claim 1, and are rejected using similar rationale(s).

Claim 2:
The rejection of claim 1 is incorporated. Date further teaches 
further comprising an operation unit that generates an operation signal depending on a user operation, (Abstract and ¶ 25, area to be corrected is designated by the user through operation section; ¶ 120, the position and size of the area is freely selected by a user via a GUI)
wherein the processing area setting unit sets the processing target area depending on the user operation. (¶¶ 22 and 120, the position and size of the area is freely selected, using the operation section, by viewing a GUI)

Claim 3:
The rejection of claim 2 is incorporated. Date further teaches
wherein the operation unit includes an operation key, and the processing area setting unit sets the size of the processing target area depending on a size setting operation using the operation key, and sets the position of the processing target area depending on a position setting operation using the operation key. (¶¶ 22 and 120. Operation section has buttons, knobs, etc., see ¶ 74.)

Claim 10:
The rejection of claim 1 is incorporated. Date further teaches
wherein the display processing unit performs the highlighting processing in a case where a value based on the edge component is greater than or equal to a predetermined value, (area determination section 12-5, of peaking processing section 12, compares a luminance value with luminance thresholds Ymin [predetermined value] and Ymax, Date ¶ 84; when contours [edges] of an image become clear, high frequency components occur in the luminance signal, see Date ¶ 57 )
and the predetermined value is set on a basis of the processing target area. (luminance thresholds Ymin are calculated at least in part by using luminance designation width, see Date ¶ 82. Luminance designation width is based on correction target area selected by user, see Date ¶¶ 141-142) 

Claim 11:
The rejection of claim 1 is incorporated. Date further teaches wherein the display processing unit detects the edge component by filter (mask) processing, and a filter used for the filter processing is set on a basis of the processing target area. (a mask process outputs an image signal to which the peaking signal [that is, highlighting] has been added to the target area designated through the operation section based on the area gate signal. The area gate signal describes position information corresponding to the designated target area, Date ¶ 22.)


Claim 12:
The rejection of claim 1 is incorporated. Date further teaches wherein the display processing unit changes a signal level inside or outside the processing target area. (peaking level, or “intensity”, of a signal is adjusted, Date ¶ 14; peaking/emphasized contours are displayed based on valid area on the screen, Date ¶ 88)

Claim 13:
The rejection of claim 1 is incorporated. Date further teaches wherein the display processing unit changes a signal used for replacement in the highlighting processing depending on a current focal position with respect to a focus position. (the highlighting, which replaces a signal with one that has been adjusted, Date ¶ 14, may depend on an area selected by a user, as indicated by a contour correction valid area designation marker Mk2, that is “depending on a current focal position with respect to a focus position”, see Date ¶ 120 and Fig. 10)

Claim 14:
The rejection of claim 1 is incorporated. Date further teaches wherein the display processing unit changes a signal used for replacement in the highlighting processing depending on the edge component. (Contour [edge] portion of the object’s luminance signal is used and converted into a peaking signal, Date ¶ 57) 

Claim 15:
The rejection of claim 1 is incorporated. Date further teaches wherein the display processing unit changes a color of a signal used for replacement in the highlighting processing depending on a color inside the processing target area. (peaking process only for object having same color in particular area selected by the user, Date ¶ 137)

Claim 17:
The rejection of claim 1 is incorporated. Date further teaches further comprising an output unit that outputs, to an external device, the image signal subjected to the highlighting processing in the display processing unit. (apparatus 100 can output image signals to an external display apparatus, Date ¶ 163) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Date (US 20090237523 A1) as applied to claim 2 above, and further in view of Amagai; Hitoshi (hereinafter Amagai – US 20150084893 A1).

Claim 4:
The rejection of claim 2 is incorporated. Date does not appear to expressly teach wherein the operation unit includes a touch panel provided on a display surface of a display unit that displays an image based on the image signal, and the processing area setting unit sets the size and the position of the processing target area on a basis of a start position and an end position of the user operation on the touch panel. 
However, Amagai discloses wherein the operation unit includes a touch panel provided on a display surface of a display unit that displays an image based on the image signal, and the processing area setting unit sets the size and the position of the processing target area on a basis of a start position and an end position of the user operation on the touch panel (a display control unit that controls, e.g., zooming, an image based on an area specified by a touch operation acting on a display screen and specifying a start position and end position for the area, see ¶ 44).
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Date wherein the operation unit includes a touch panel provided on a display surface of a display unit that displays an image based on the image signal, and the processing area setting unit sets the size and the position of the processing target area on a basis of a start position and an end position of the user operation on the touch panel, as taught by Amagai. 
One would have been motivated to make such a combination in order make the device more user-friendly, by providing a touch interface to intuitively and simply specify the region of interest (Amagai ¶ 44).

Claim 5:
The rejection of claim 4 is incorporated. Amagai further teaches wherein the processing area setting unit sets the size of the processing target area on a basis of the end position with the start position as a reference of the position of the processing target area. (Amagai ¶ 44)

Claim(s) 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Date (US 20090237523 A1) as applied to claim 1 above, and further in view of Ogawa; Seiji (hereinafter Ogawa – US 20190116318 A1).

Claim 6:
The rejection of claim 1 is incorporated. Date does not appear to expressly teach teaches wherein the processing area setting unit performs setting in the processing target area on a basis of a predetermined subject detected by subject recognition using the image signal. 
However, Ogawa discloses wherein the processing area setting unit performs setting in the processing target area on a basis of a predetermined subject detected by subject recognition using the image signal. (face detection device is used to identify a face in an image as an autofocus target object, ¶ 14 and 59; also see ¶¶ 2 and 14)
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Date wherein the processing area setting unit performs setting in the processing target area on a basis of a predetermined subject detected by subject recognition using the image signal, as taught by Ogawa.
One would have been motivated to make such a combination in order to create a easier to use and more reliable device for designating an object displayed on a screen (Ogawa ¶ 6).

Claim 7:
The rejection of claim 6 is incorporated. Date, as modified, further teaches wherein the processing area setting unit sets, as the processing target area, an area including a whole of the predetermined subject detected. (entire face is set as autofocus region, Ogawa ¶ 112)

Claim 8:
The rejection of claim 6 is incorporated. Date, as modified, further teaches wherein the processing area setting unit sets the position of the processing target area on a basis of a posture (orientation) of the predetermined subject detected. (the AF region dimensions calculated based on orientation of the face, Ogawa ¶ 71. Also see Ogawa fig. 8A and Ogawa ¶¶ 88-97)

Claim 9:
The rejection of claim 6 is incorporated. Date, as modified, further teaches wherein the processing area setting unit sets the predetermined subject depending on an imaging scene mode when the image signal is generated. (Ogawa ¶ 14, operation modes in which the AF targets designated for detection are different)

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Date (US 20090237523 A1) as applied to claim 1 above, and further in view of Hsu; Cheng-Sheng (hereinafter Hsu – US 20130322862 A1).

Claim 16:
The rejection of claim 1 is incorporated. Date does not appear to expressly teach wherein the display processing unit performs the highlighting processing at a predetermined cycle.
However, Hsu suggests wherein the display processing unit performs the highlighting processing at a predetermined cycle (a focusing technique, namely autofocusing, that occurs automatically, and cyclically, until a peak focus position is achieved, ¶ 65). 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Date wherein the display processing unit performs the highlighting processing at a predetermined cycle, as suggested by Hsu.
One would have been motivated to make such a combination in order to a more convenient and precise device with automatic focus with additional power and time saving features (Hsu ¶¶ 2 and 63).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Below is a list of these references, including why they are pertinent:
Govindarao (US 20170374269 A1), pertinent for disclosing the following limitation of instant claim 6: wherein the processing area setting unit performs setting in the processing target area on a basis of a predetermined subject detected by subject recognition using the image signal. (selection of focus objects on the scene based on a face detection, ¶ 88. Also see ¶ 51, detection of people in the scene). 
Masamura; Takuya US 20180176475 A1, pertinent for suggestion the following limitation of instant claim 7: wherein the processing area setting unit sets, as the processing target area, an area including a whole of the predetermined subject detected. (¶ 50).
Pawlowski; David James US 20150264202 A1, pertinent to instant claim 4 for disclosing selection of focus area (or operation area) based on touch input (¶ 25).
Capata; Adrian et al. US 20120120269 A1, pertinent to instant claim 8 for disclosing applying of face detection according to a likely orientation of faces in an image (¶ 102).
 Miura; Hiroya US 9277120 B2, pertinent for disclosing an image capturing apparatus provided with a peaking function, a control method for the image capturing apparatus, and a storage medium (col 1:9-11).
Onomura; Kenichi et al. US 10051200 B2, pertinent for disclosing an imaging apparatus having a peaking display mode and a control method thereof. (col 1:17-19)
Shibuno; Koji US 9137447 B2, pertinent for disclosing an imaging apparatus with a peaking function which emphasizes an in-focus part of an captured image to display and ability to wirelessly connect to a display device. (col 1:7-10)
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL S MERCADO whose telephone number is (408)918-7537. The examiner can normally be reached Mon-Fri 8am-5pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William L. Bashore can be reached on (571) 272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/Gabriel Mercado/Examiner, Art Unit 2175                                                                                                                                                                                                        
/DANIEL RODRIGUEZ/Primary Examiner, Art Unit 2175